DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-21
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a


Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 -28, of U.S. Patent No. 11102545 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, claim: a system for managing a digital media campaign, comprising: a processor; and a computer-readable medium containing programming instructions that are configured to, when executed, cause a processor to implement a digital media campaign manager by: causing an electronic device to implement a buyer-side user interface that displays a plurality of sections that provide input fields for user-selectable purchasing criteria for placement of digital advertisements in one or more of the digital programming assets in an advertising campaign, wherein the instructions to present the buyer-side user interface that displays a plurality of user-selectable purchasing criteria comprise instructions to enable a buyer to: identify an overall time period for the advertising campaign; define a time unit that is a subunit of the overall time period; and identify a smoothness criterion that represents a measurement of a maximum amount of, or a maximum change in a volume of, advertisements allocated to each of the time units for the advertising campaign, and receiving, via one or more of the input fields of the buyer-side user interface, a selection of one or more of the purchasing criteria for a purchase of digital advertisements by the buyer, comparing the purchasing criteria to a set of temporal attributes and a set of non- temporal attributes to automatically develop an advertising campaign for the buyer by: selecting a group of digital advertisements for the campaign from a data store comprising a plurality of digital media files, each of which corresponds to a digital advertisement,  selecting a group of digital programming assets from an inventory of digital programming files and automatically allocating the selected group of digital programming assets to the advertising campaign, along with scheduling parameters indicating when the selected digital advertisements will run within the digital programming assets in the selected group, so that the advertising campaign satisfies the selected purchasing criteria; and automatically allocating the advertisements to the advertising campaign so that any advertisements placed in digital programming assets that are scheduled programs are allocated to the time units in a manner that does not violate the smoothness criterion, causing the buyer-side user interface to present indicia of the advertising campaign to the buyer to review; and after acceptance of the advertising campaign by the buyer, causing the digital media server to transmit the selected group of digital programming assets to a plurality of media presentation devices with the digital media files to run according to the scheduling parameters... On the other hand, Patent No. 11102545 Claim 1 claims a system for managing a digital media campaign, comprising: a first data store comprising a plurality of digital media files, each of which corresponds to a digital advertisement that an electronic media service provider may present to consumers; a second data store containing an inventory of digital programming files, each of which corresponds to one or more digital programming assets; a set of programming data comprising temporal attributes and non-temporal attributes for a plurality of the digital programming files; a digital media server configured to access the first data store and transmit the digital programming files to a plurality of media presentation devices; a processor; and a computer-readable medium containing programming instructions that, when executed, cause the processor to implement a digital media campaign manager by: causing an electronic device to implement a buyer-side user interface that displays a plurality of sections that provide input fields for user-selectable purchasing criteria for placement of digital advertisements in one or more of the digital programming assets, wherein the instructions to present the buyer-side user interface that displays a plurality of user-selectable purchasing criteria comprise instructions to enable the first buyer to: identify an overall time period for the advertising campaign; define a time unit that is a subunit of the overall time period; and identify a smoothness criterion that represents a measurement of a maximum amount of, or a maximum change in a volume of, advertisements allocated to each of the time units for the advertising campaign, and receiving, via one or more of the input fields of the buyer-side user interface, a selection of one or more of the purchasing criteria for a purchase of digital advertisements by a first buyer, causing a display device to present a seller-side user interface that comprises sections that provide input fields for by which a seller may enter seller-side criteria for placement of digital advertisements in one or more of the digital programming assets, receiving, via the input fields of the seller-side user interface, a selection of one or more of the seller-side criteria for placement of digital advertisements in one or more of the digital programming assets, comparing the purchasing criteria and the seller-side criteria to the temporal attributes and non-temporal attributes in the data set to automatically develop an advertising campaign for the first buyer by: selecting a group of digital advertisements for the campaign, selecting a group of the digital programming assets and automatically allocating the selected group of digital programming assets to the advertising campaign, along with scheduling parameters indicating when the selected digital advertisements will run within the digital programming assets in the selected group, so that the advertising campaign satisfies the selected purchasing criteria and the selected seller-side criteria; and automatically allocating the advertisements to spots in the advertising campaign so that any advertisements placed in digital programming assets that are scheduled television programs are allocated to the time units in a manner that does not violate the smoothness criterion, causing either the buyer-side user interface or the seller-side user interface to present indicia of the advertising campaign to either the first buyer or the seller to review; and after acceptance of the advertising campaign by either the first buyer or the seller, causing the digital media server to transmit the selected group of digital programming assets to a plurality of media presentation devices with the digital media files that will run according to the scheduling parameters... For that reason, Application's Claim(s) 1 and Patented Claim 1 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Allowance of application claim(s) 1-21 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-28. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer






Allowable Subject Matter
Claim(s) 1-21 can be allowed if the rejection is overcome.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421